CHRIS DANIEL
         ft                    HARRIS COUNTY DISTRICT CLERK



                                                                               FILED IN
March 18,2015                                                           14th COURT OF APPEALS
                                                                           HOUSTON, TEXAS
HONORABLE MICHAEL MCSPADDEN                                             3/23/2015 2:35:02 PM
209™ DISTRICT COURT                                                     CHRISTOPHER A. PRINE
                                                                                 Clerk
HARRIS COUNTY, TEXAS
HOUSTON, TEXAS

Defendant’s Name: ESTEBAN SANCHEZ

Cause No: 1436325

Court:   209th DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 03/09/2015
Sentence Imposed Date: 02/12/2015
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED



Sincerely,


/s/ N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas




This is your notice to inform any and all substitute reporters in this cause




                    1201 Franklin POBox4651 Houston, Texas 77210-4651
                                                            14 303efaiofO                                                               p
16   THE STATE OF TEXAS
                                              CAUSE NO

                                                              X                             IN THE.     Zo3ll_
                                                              X
                 vs                                           X                             JUDICIAL DISTRICT COURT OF
                                                              X
     tbiebqr\ Scjpicb QL                                      X                                                COUNTY, TEXAS


                                                    NOTICE OF APPEAL


 TO THE HONORABLE JUDGE OF SAID COURT
           COMES NOW,                                                  ,   Defendant   in   the above styled and numbered
 cause and, pursuant to rule 40(b) of the Texas Rules of Appellate Procedure, files this Notice of Appeal within the
 required thirty (30) days    time   period following the day of sentence (or suspension      in   open Court, or the day that
 an appealable order   is   signed), to the Texas Court of Criminal Appeals


          **IF THE DEFENDANT HAS PLED GUILTY OR NOLO CONTENDERE IN THIS CASE, THEN HE/SHE
 MUST STATE AND PROVE THAT                  HE/SHE HAS BEEN GRANTED PERMISSION TO APPEAL THE CASE
 BY THE TRIAL COURT


            EXAMPLt. The Defendant has been granted permission to appeal this case by the Trial Court through
 the Honorable Judge                                          on the            day of                           ,20   _.
     ****** OR   DEFENDANT MUST STATE THAT "THOSE MATTERS WERE RAISED BY WRITTEN MOTION
 BY THE DEFENDANT AND WERE RULED UPON BEFORE THE TRIAL.’


              ******TWO     COPIES OF THIS MOTION MUST BE SENT TO THE COURT ******


                                                                       RESPECTFULLY SUBMITTED,




                                                                                                         fe
                                                                                                         as                        ac
                                                                                              DEFENDA                    Cn




                                                                                                                       -= III?
                                                                                                            aa          2a»
                                                                                                                               o>wO
                                                                                                           I             I
                                                                                                           %
                                                                                                           IIJ
                                                                                                           O
                                                                                                           to          33.    HO>rR
                                                                                                                              rc[~2c
                                                                                                          *>
                                                                                                         IK!
                                                                                                        >-«t           ro £
                                                                                                                       -r-    tn
 LL-016
 i
    *

    "I, (INSERT NAME AND INMATE IDENTIFYING NUMBER FROM TEX AS DEPARTMENT OFCORRECTIONS
r
    OR COUNTY          IAIL).   being presently incarcerated        in (INSERT   TEXAS DEPARTMENT OF CORRECTIONS
    UNIT NAME OR COUNTY TAIL                   NAME) in              t' f S              County, Texas, declare under penalty
    of   perjury   that the for going   is   true and correct.

    EXECUTED ON (DATE)              3z±Jÿ_                       (SIGNATURE)

                                                                                                               V
                                                                   ORDER


             On this the                     day of                    20   _ , came to be heard by me, the Defendant's
    NOTICE OF APPEAL and it appears to this court that this motion should be
                                                                               GRANTED
                                                                               DENIED                         , and it   is

                                                                               so ordered


                                                                                              JUDGE PRESIDING
4
          m
    THE STATE          OF   TEXAS
                                                        Cause No    .   I H3i:3ÿ5
                                                                                   IN THE oto*?      DISTRICT COURT
                                                                                                                               ©
     v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.

    Esl&iha vs                             Defendant                               HARRISCOUN T-Y ,-T-E X AS-                        -


                TRIAL COURT’S CERTIFICATION                             OF   DEFENDANT’S RIGHT OF APPEAL*
    I, judge of the trial court, certify this criminal case:
          I I     is   not a plea-bargain case, and the defendant has the right of appeal. [or]r
                  is a plea-bargam case, but matters were raised by written motion filed and ruled on before trial, and
                  not withdrawn or waived, and the defendant has the right of appeal, [or]
                 iÿa plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
               /right of appeal, [or]
          QK is a plea-bargam case, and the defendant has NO right of appeal, [or]
          l~~1 the defendant has waived the right of appeal                                                                      '
                                                                                                                                         *




                                                                                o~Lÿ P-"i S
                                                                                FEB         2 22:5
                                          -h
                                                                                        i
    Judge                                                                     Date Signed

    1 have received a copy of this certification. I have also been informed of my rights concerning any appeal of
    this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
    Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
    appeals's judgment and opinion to my last known address and that 1 have only 30 days in which to file a pro se
    petition for discretionary review in the Court of Criminal Appeals TEX. R. APP. P. 68.2 I acknowledge that, if I
    wish to appeal this case and if I am entitledÿ© do so, it is my duty to inform my appellate attorney, by writtenÿ
    communication, of any change in the address at wiych 1 am currently living or any change m my current prison
    unit I understand that, because of appellate deadlines, if I fail to timely inform my appellate attomey„of any
    change in my address, 1 may lose the opportunity to file a pro se petitjorufor di:        tary review.



     Defendant                         1?                                     Defendant's Counsel

     Mailing Address:       _                TT                               State Bar of Texas ID number:
                                         $
    Telephone number:                                                         Mailing Address-
     Fax number (if any):
                                                              -               Telephone number:


                                                    —  o-
                                                                              Fax number (if any):
     * “A defendant in a criminal case’lias the right of appeal under these rules The trial court shall enter a certification of the defendant's
     right to appeal in every case in which it enters a judgment of guilt or other appealable order In a plea bargain case-that is, a case in
     which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
     prosecutor and agreed to by the defendant - a defendant may appeal only (A) those matters that were raised by a written motion filed
     and ruled on before trial, or (B) after getting the trial court's permission to appeal ” TEXAS RULES OF APPELLATE PROCEDURE
     25 2(a)(2)
                                                                                          RECORDER'S MEMORANDUM
                                                                     CLERK                This Instrument Is of poor quality
                                                                                                at the time of imaging        9/1/201 1
                      APPEAL CARD

                                   Ai                          /</M
Court                      , 4 A°>                  Cause No.


                      The State of Texas


                            2 -/S- -/S'
Date Notice
Of Appeal:
                        MAR 0 9 2015
                  .




Presentation:                              Vol._         Pg,

Judgment:                                  Vol._ Pg.       _
Judge Presiding
Court Reporter           _
                         _   N IA
Court Reporter
Court Reporter           _
Attorney
on Trail
    pLeri?v
              _       fiirt/Mfl             Cf ovJ
Attorney
on Appeal.
                              I
              Appointed.                    Hired.

Offense.                                   CV\

Jury Trail:                         Yes.           No.    /
Punishment
Assessed       _                                    [Q C

Companion Cases
(If Known)        _               vUA_
Amount of
Appeal Bond                 vl-ft
Appellant
Confined:                           Yes    \I      No.
Date Submitted                       MAR 0 9 2015
To Appeal Section.
                                                          ? -//-/-S'
Deputy Clerk.


Nonr P i'll     il C'm\ Ri'\ 0/s4